Exhibit 3.1.2 ROSSMILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.nvsos.gov Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20090284137-46 Filing Date and Time 03/24/2009 3:24PM Entity Number E0063332007-5 Certificate of Amendment (PURSUANTTONRS 78.385 and 78.390) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After issuance of Stock) 1. Name of corporation Bold View Resources, Inc. 2. The articles have been amended as follows: (provide article numbers, if available) Article 1 is amended to change the name of the corporation to "SunSi Energies Inc." 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 67.26% in favor and 0% against 4. Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 5. Signature: (required) X /s/Richard Howie Signature of Officer *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required of the holders of the shares representing a majority of the voting power of each class or series affected by the amendment regardlessto limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this fling to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State Amend Profit-After Revised:
